DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not show all the limitations required by the claim in a single reference and there does not seem to be a reasonable combination that can be made to teach all the limitations. 
For instance, Hetherington (US 2017/0258507) discloses an injection device (Fig. 1) that has a barrel (body that 110 points towards), a first needle member (155), and a plunger (Fig. 3; 157), wherein the barrel has opposing slots (Fig. 1; 112). However, there is not a second needle member housed in the first needle member as required by the claim. There is not a good reason or another piece of art that would make it obvious to combine with this application a second needle having the structure and location required by the claim.
Sickler (US 2007/0093759) discloses an injection device (Fig. 6) that could be interpreted to have a barrel (12), a first needle member (10), a second needle member (28), and a plunger (34). However, Sickler does not disclose the barrel having the opposing slots or all the special connection structures between the parts required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775